Title: Remarks & Occurances in May [1769]
From: Washington, George
To: 




22. Returnd home from Williamsburg and found my Wheat much better in general; than ever it was at this Season before—being Ranker, better spread over the ground & broader in the Blade than usual.
It was also observable that in general the head was shot out, and in many places in Blossom.
 


27. Finishd breaking up my Corn Ground at the Mill.

 


29. Mopsy the Hound Bitch and Truelove another Hound brought 12 Puppies—that is Mopsy had five and the other seven.
 


30. Finishd breaking up my Corn ground in the Neck with my Plows.
